***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   DAVID CROUZET v. FIRST BAPTIST CHURCH
           OF STONINGTON ET AL.
                 (SC 20545)
          Robinson, C. J., and McDonald, D’Auria, Mullins,
                       Kahn and Ecker, Js.*
       Argued February 17—officially released April 26, 2022

                        Procedural History

   Action to recover damages for environmental con-
tamination of certain of the plaintiff’s real property, and
for other relief, brought to the Superior Court in the
judicial district of New London, and tried to the court,
Hon. Joseph Q. Koletsky, judge trial referee, who, exer-
cising the powers of the Superior Court, rendered judg-
ment for the defendants, from which the plaintiff
appealed to the Appellate Court, Lavine and Bright,
Js., with Prescott, J., dissenting, which reversed the
trial court’s judgment and remanded the case for a new
trial, and the defendants, on the granting of certifica-
tion, appealed to this court. Appeal dismissed.
  Proloy K. Das, with whom, on the brief, were Benja-
min H. Nissim, Leonard M. Isaac, and James J. Nugent,
for the appellants (defendants).
  Eric J. Garofano, with whom was Thomas J. Lon-
dregan and, on the brief, Ralph J. Monaco, for the
plaintiff (appellee).
                          Opinion

   PER CURIAM. The plaintiff, David Crouzet, brought
this action against the defendants, First Baptist Church
of Stonington and Second Congregational Church of
Stonington, alleging that fuel oil had leaked from an
underground storage tank that previously had been
located on the defendants’ property onto the plaintiff’s
property, thereby contaminating it. The case was tried
to the court, which concluded that a ‘‘secondary source’’
for the oil contamination existed on the plaintiff’s prop-
erty and, therefore, that the plaintiff had failed to prove
its case. Accordingly, the trial court rendered judgment
for the defendants. The plaintiff appealed to the Appel-
late Court, claiming that the trial court’s finding that
there was a secondary source for the oil contamination
was clearly erroneous and that, even if that finding was
supported by the evidence, that would not mean that
the plaintiff failed to prove that the oil tank on the
defendants’ property was the primary source of the
contamination. Crouzet v. First Baptist Church of Ston-
ington, 199 Conn. App. 532, 553–54, 239 A.3d 321 (2020).
The Appellate Court agreed with the plaintiff and
reversed the judgment of the trial court and remanded
the case for a new trial. Id., 555, 559–60, 562. We then
granted the plaintiff’s petition for certification to appeal,
limited to the following issue: ‘‘Did the Appellate Court,
on the record in this case, properly reverse the judgment
of the trial court rendered in favor of the defendants
on the grounds that (1) the trial court committed clear
error in finding that a secondary source was responsible
for the contamination of the plaintiff’s property, and
(2) even if there had been a secondary source of contam-
ination, the presence of that secondary source does not
mean that the plaintiff failed to prove that the defen-
dants’ oil tank contaminated [the] property?’’ Crouzet
v. First Baptist Church of Stonington, 335 Conn. 979,
241 A.3d 703 (2020). We conclude that certification was
improvidently granted and, therefore, dismiss the appeal.
   The factual background and procedural history of
this case are aptly set forth in the Appellate Court’s
opinion, and there is no need to repeat them in detail
here. See Crouzet v. First Baptist Church of Stoning-
ton, supra, 199 Conn. App. 534–53. It suffices to state
that the plaintiff commenced this action against the
defendants, alleging that an underground oil storage
tank that previously had been located on property
owned by the defendants at 48 Trumbull Avenue in
Stonington had leaked and contaminated the soil next
to and under the plaintiff’s residence on the adjoining
property at 50 Trumbull Avenue. Id., 534, 539. The plain-
tiff sought damages and injunctive relief. After a trial
to the court, the trial court rendered judgment for the
defendants. Id., 552.
 The plaintiff appealed to the Appellate Court, and a
majority of the court agreed with his claims. Id., 555,
559–60. But cf. id., 563, 566–67, 574 (Prescott, J., dis-
senting). Accordingly, the Appellate Court reversed the
judgment of the trial court and remanded the case for
a new trial. Id., 562.
  After examining the record on appeal and considering
the briefs and arguments of the parties, we have concluded
that the appeal in this case should be dismissed on the
ground that certification was improvidently granted.
   The appeal is dismissed.
  * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Robinson, and Justices McDonald, D’Auria,
Mullins, Kahn and Ecker. Although Justice Mullins was not present at oral
argument, he has read the briefs and appendices, and listened to a recording
of the oral argument prior to participating in this decision.